[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff alleges a contract pursuant to which the body and drive train of an automobile owned by her were to be stored on the defendant's premises unless and until the defendant notified her that her property had to be removed. The plaintiff further alleges that the defendant disposed of her property without first notifying her.
The plaintiff testified that she was not contacted by the defendant prior to his disposing of her property. The plaintiff also testified that her son was her authorized agent in the making and performance of her agreement with the defendant.
The defendant testified that he made an agreement with the plaintiff's son that her property could be stored on his premises for a short period of time, only, and that after several months during which the plaintiff did not remove her property, he told the plaintiff's son on approximately ten occasions that her property had to be removed or it would be disposed of by him. The defendant testified that after giving those warnings to the plaintiff's son, he disposed of her property.
It is found that the plaintiff failed to establish by a fair preponderance of the evidence that the defendant breached their contract. CT Page 8062
Judgment is entered in favor of the defendant.
George Levine, Judge